DETAILED ACTION

Status
This Office Action is in response to the communication filed on December 11, 2020.  Claims 3-5, 7, 9, 10, 12, 14, 15, 17-24, and 27-50 were cancelled.  Claims 1 and 26 were amended. Therefore claims 1, 2, 6, 8, 11, 13, 16, 25, 26, and 51 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments do not overcome the basis of the earlier rejections of claims 1, 2, 6, 8, 11, 13, 16, 20, 25, 26, and 51 under 35 USC § 101; therefore the previous 35 USC § 101 rejection is maintained as explained below.
Applicant’s amendments do not overcome the basis of the earlier rejections of claims 1, 2, 6, 8, 11, 13, 16, 20, 25, 26, and 51 under 35 USC § 103; therefore the previous 35 USC § 103 rejection is maintained as explained below.

Examiner’s Note - Claim Interpretation

The examiner notes that “viral marketing” is being interpreted as any marketing in which a consumer sends, forwards, shares, or generally distributes marketing to another consumer.  Per [0003] of the applicant’s published specification, viral marketing is a marketing technique in which users/consumers, rather than companies, promote companies or products through communication 
The examiner notes that the “rumor” spreading claim language is broadly interpreted to refer to sending, forwarding, or generally distributing an advertisement to another party.  As indicated by [0031] of the applicant’s published specification, starting a rumor appears to be spreading an advertisement to friends through electronic communication.  Therefore, rumor is broadly interpreted to be an advertisement or associated advertising content.  Based on this, the “rumor reliability” calculation is interpreted to be a click conversion rate calculation.  Click conversion rates are commonly calculated by recording the total amount of clicks associated with an entity such as a webpage or advertisement, recording the total amount of conversions (e.g. purchases, registration, liking, extended dwell time, etc.) associated with that entity, and then dividing the conversions by the clicks to get a click conversion rate.  The “valid clicks” described in the applicant claims are broadly interpreted as general conversions.  This commonly known click conversion rate correlates with the rumor reliability calculation found in claim 16 of the applicant’s application.  The “rumor spreadability” calculation found in claim 1 is interpreted to be a click-through rate (CTR) calculation.  Click-through rate (CTR) calculations are commonly calculated by recording the total amount of views/impressions associated with an entity such as a webpage or advertisement, recording the total amount of clicks on this entity, and then dividing the clicks by the views/impressions.  This correlates with the rumor spreadability calculation found in claim 1 of the applicant’s application.  The rumor influence calculation found in claim 1 is claimed as the product of multiplying the rumor reliability by the rumor spreadability.  As indicated by [0063] of the applicant specification, as a result of the rumor influence calculation being the product of multiplying the rumor reliability by the rumor spreadability, the rumor influence calculation equation is just the number of valid clicks divided by the number of times user spreads the rumor.  As a result, the rumor influence 
The examiner notes that the claimed “advertisement module” is broadly interpreted to generally refer to the display entity which allows a user to send/forward the advertisement (such as a “send”, “forward”, or “refer” button or banner).  Per Figure 7 and [0028]-[0030] of the applicant’s specification, the advertisement module is provided to the user as an entire page or placed on a portion of the user terminal for display and activation.  The module is not being interpreted as a software module.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 8, 11, 13, 16, 25, 26, and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1, 2, 6, 8, 11, 13, 16, 25, 26, and 51 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below: 

Step 1
Claims 1, 2, 6, 8, 11, 13, 16, 25, and 51 are recited as a system of devices configured to perform functions and are therefore drawn to machines.  As such, claims 1, 2, 6, 8, 11, 13, 16, 25, and 51 are drawn to one of the statutory categories of invention.
Claim 26 is recited as computer-implemented methods and is therefore drawn to processes.  As such, claim 26 is drawn to one of the statutory categories of invention.
Step 2A (Prong 1)
Claim 1 requires, in part, 
a system for providing a viral marketing service, the system comprising: 
a service configured to provide a viral marketing service, wherein 
the service providing comprises 
generate an advertisement, 
provide the advertisement, in which the landing page of the advertiser is included, to a terminal of a 1st user, 
authenticate the 1st user, 
issue a virtual URL to the authenticated 1st user, 
check valid clicks from among activities of users (2nd to nth users) to which a rumor is to be spread in the landing page of the advertiser, 
record or store the virtual URL, types of the activities of the users, and data on the activities, 
calculate rumor reliability of the users, wherein the rumor reliability of the 1st user is calculated by dividing the number of the valid clicks by a total number of clicks, wherein the total number of clicks is a sum of the number of clicks through which the 2nd to nth users other than the 1st user open the landing page of the advertiser, the valid number of clicks is the number of clicks that are determined as valid activities of the 2nd to nth users other than the 1st user among the activities of the 2nd to nth users, wherein the rumor reliability for each of the 2nd user to nth user is calculated in a same manner as the rumor reliability for the 1st user, wherein the rumor reliability is calculated for each of the 1st to nth users and a weight indicating reliability level of each of the 1st to nth users in a layered structure is assigned to each of the 1st to nth users,
extract the number of times the 1st user spreads the rumor with respect to the start rumor function and calculate a rumor spreadability by dividing the total number of clicks by the number of times the 1st user spreads the rumor, 
calculate a rumor influence by multiplying the rumor reliability by the rumor spreadability, wherein the rumor influence is calculated for each of the users and written as a list, and the list is read according to a request from the advertiser,
calculate an advertising cost distribution proportion by using the calculated rumor reliability, the weight of each of the users in the layered structure, rumor spreadability, and the rumor influence, and 
pay advertising costs to users who trigger the valid clicks according to the advertising cost distribution proportion.
calculate an advertising cost distribution proportion through the calculated rumor reliability, and 
pay advertising costs to users who trigger the valid clicks according to the advertising cost distribution proportion.
These steps describe/set-forth the idea of compensating users for advertisement spreading activities, which is a method of organizing human activities and/or a mathematical concept.  The idea in the pending application is directed to commercial interactions, including advertising, marketing or sales activities or behaviors, and/or mathematical relationships, formulas, equations, or calculations.  The claims are all drawn towards providing advertising content for a user to share, recording the activities associated with the sharing of this advertising content, and then compensating the user for the sharing of the content based on a calculated success metric.  The inventive portions of the claims are focused on the method for compensating a user for advertisement spreading activities, while the internet communication and website operation aspects appear to be background internet functions.  The claimed idea is merely being performed within the technological environment/field of use of electronic communications and associated social networks.  
Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described generic computer components for performing the abstract idea steps on a generic computing device (“network”, “terminal”, “server”, modules, and units).  The computer elements are generic other than their claimed function to perform the limitations.  These additional elements do not:
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer device and amount to simply implementing the idea on a computer in order to perform the abstract idea steps and within the technological environment/field of use of electronic communications and associated social networks.  The claims consist of generic data transmission/reception/storage functions being performed to implement the compensating users for advertisement spreading activities idea within a generic social networking environment.  The advertising/marketing ideas are implemented with electronic communications and a social network technology environment/field of use.  Merely claiming the performance of a compensating users for advertisement spreading activities idea on a generic computing device, with generic communications, and generic websites is merely implementing an abstract idea on a computer in a technological environment/field of use.  
•	Effect a particular treatment or prophylaxis for a disease or medical condition.  
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic computer components (network, terminal, server, module, and units) configured to perform the abstract idea steps.  
•	Effect a transformation or reduction of a particular article to a different state or thing.  
•	Apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.  The claims merely link the compensating users for advertisement spreading activities to computing devices and a web communication technological environment/field of use with generic computer hardware and communication methods generic to the computer environment/field of use.
The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer (units broadly configured to actions associated with the claimed idea), or merely use a computer as a tool to perform the abstract idea (network, terminal, server).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use.  The steps merely express the abstract idea of compensating users for advertisement spreading activities applied to a website communications and social network technological environment or field of use.
As such, the Examiner concludes that compensating users for advertisement spreading activities is an abstract idea, and furthermore that claim 1 is directed to an abstract idea.
Independent claim 26 recites nearly identical limitations and therefore is also directed to an abstract idea under the same analysis.  Each of the depending claims include these limitations and therefore is/are also directed to an abstract idea under the same analysis.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
The independent claim(s) recite the additional elements/limitations of:
a wired or wireless network configured to transmit or receive data; 
a user terminal of a user; 
an advertiser server configured to provide a landing page; and 
a service providing server configured to provide a service over the wired or wireless network, wherein 
the service providing server comprises 
an module generation unit configured to generate an module, 
an module provision unit configured to provide the module, to a terminal of a 1st user, 
a unit configured to, 
a virtual URL, 
a storage unit configured to record or store, 
The requirement to use a “wired or wireless network”, “data”, “terminal”, “server”, “landing page”, “module”, “unit”, and “virtual URL” to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer structures and devices performing basic functions a computer typically performs, such as processing data, storing data, performing repetitive calculations, executing software/instructions, automatic mental tasks, receiving or transmitting data over a network, etc.).  As the Federal Circuit determined, such limitations do not amount to significantly more when “taken individually, [they] recite generic computer, network and Internet components, none of which is inventive by itself.” See, MPEP 2106.06(d)(II).
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Limiting the application of the compensating users for advertisement spreading activities to generic computer functions, generic network communications, and associated computing devices are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above. 
The recited additional elements regarding the broadly claimed transmission and reception of data signals over network communications, communication of content in real-time, and storage and retrieval of digital content taken individually or in combination, additionally simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of compensating users for advertisement spreading activities performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry. 
Dependent claims  2, 6, 8, 11, 13, 16, 25, and 51 recitation of steps/functions being performed/implemented by generic computer components and conventional/generic computer functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  Appending generic computer components do not amount to meaningful/significant limitations since they would be routine in any computer implementation of the claimed idea. 
Dependent claims 2, 6, 8, and 11 serve merely to generally link the use of the judicial exception to a particular technological environment or field of use with the website, electronic communication, and social network steps/elements.
Dependent claims 13, 16, 25, and 51 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 13, 16, 25, and 51 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).  Generating an advertisement, authenticating a user, issuing an advertisement to the user for sharing/spreading, checking the records of the advertising sharing/spreading, storing the advertisement records, calculating reliability associated with the advertisement spreading, calculating compensation based on the reliability, and paying a user based on the calculated compensation are all additional elements for performing the abstract idea without adding anything significantly more than the abstract idea of compensating users for advertisement spreading activities.  Narrowing the calculations for advertisement spreading reliability and spreadability, and narrowing the calculations for compensation describe the idea but do not render the concept less abstract.
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 8, 11, 13, 16, 25, 26, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Plut (U.S. Patent Application Publication No. 2012/0209722) in view of Howe (U.S. Patent Application Publication No. 2015/0262222) and Niyogi (U.S. Patent Application Publication No. 2009/0217178).

Regarding claim 1, Plut discloses a system for providing a viral marketing service (Plut: [0023]; [0033]; [0101]), the system comprising: 
a wired or wireless network configured to transmit or receive data (Plut: Figure 12; [0190]-[0191]); 
a user terminal of a user who participates in viral marketing (Plut: [0043]; [0191]); 
an advertiser server configured to provide a landing page of an advertiser (Plut: Figure 12; [0026]; [0066]; [0072]; [0081]; [0089]; [0096]; [0176]; [0192]); and 
a service providing server configured to provide a viral marketing service over the wired or wireless network (Plut: Figure 12; [0026]-[0027]; [0066]; [0072]; [0081]; [0099]; [0192]), wherein 
the service providing server comprises 
an advertisement module generation unit configured to generate an advertisement module (Plut: Figure 5A; Figure 5B; Figure 8A; Figure 8B; [0033]; [0086]; [0100]-[0101]; [0144]), 
an advertisement module provision unit configured to provide the advertisement module, in which the landing page of the advertiser is included, to a terminal of a 1st user (Plut: Figure 1; Figure 4B; Figure 5A; Figure 5B; Figure 8A; Figure 8B; [0033]; [0086]; [0100]; [0144]; [0175]), 
a user authentication unit configured to authenticate the 1st user (Plut: [0155]), 
a virtual URL issuing unit configured to issue a virtual URL to the authenticated 1st user (Plut: Figure 8B; [0096]; [0099]; [0144]; [0151]; [0176]), 
a valid click checking unit configured to check valid clicks from among activities of users (2nd to nth users) to which a rumor is to be spread in the landing page of the advertiser (Plut: [0074]-[0075]; [0093]; [0096]; [0144]; [0176]-[0177]; [0182]), 
a storage unit configured to record or store the virtual URL, types of the activities of the users, and data on the activities (Plut: [0074]-[0075]; [0088]; [0144]; [0176]-[0177]; [0182]), 
a rumor reliability calculation unit configured to calculate rumor reliability of the users, wherein the rumor reliability of the 1st user is calculated by dividing the number of the valid clicks, wherein the valid number of clicks is the number of clicks that are determined as valid activities of the 2nd to nth users other than the 1st user among the activities of the 2nd to nth users, wherein the rumor reliability for each of the 2nd user to nth user is calculated in a same manner as the rumor reliability for the 1st user (Plut: [0182]-[0183], wherein the conversion rate of a suggester and all his recipients is a rumor reliability calculation of a 1st user and all his 2nd to nth users, which is calculated in the same manner for all suggester 1st users), wherein the rumor reliability is calculated for each of the 1st to nth users and a weight indicating a reliability level of each of the 1st to nth users in a layered structure is assigned to each of the 1st to nth users (Plut: [0184]-[0186], wherein the disclosed tiered system including a number of tiers for the suggester is an assigned weight indicating a reliability level for each user/suggester in a layered structure), 
a calculation unit configured to extract the number of times the 1st user spreads the rumor with respect to the start rumor function and calculate (Plut: [0074]; [0088]; [0144]; [0176]-[0177]; [0182]-[0183]). 
an influence calculation unit configured to calculate a rumor influence by multiplying the rumor reliability by the rumor spreadability, wherein the rumor influence is calculated for each of the users (Plut: [0182]-[0183], wherein multiplying the rumor reliability by the rumor spreadability results in valid clicks divided by number of rumors spread which is the conversion rate success ratio of ads sent by a suggester as taught by Plut),
an advertising cost calculation unit configured to calculate an advertising cost distribution proportion by using the calculated rumor reliability, the weight of each of the users in the layered structure, rumor spreadability, and the rumor influence (Plut: Figure 2; [0090]; [0178]; [0182]-[0186]), and 
an advertising cost payment unit configured to pay advertising costs to users who trigger the valid clicks according to the advertising cost distribution proportion (Plut: Figure 2; [0027]; [0090]; [0093]; [0177]-[0178]).
	Plut, does not explicitly teach:  
a rumor reliability calculation unit configured to calculate rumor reliability, wherein the rumor reliability is calculated by dividing the number of the valid clicks by a total number of clicks, wherein the total number of clicks is a sum of the number of clicks through which the users open the landing page of the advertiser, the valid number of clicks is the number of clicks that are determined as valid activities of the users among the activities of the users, wherein the rumor reliability for each is calculated in a same manner as the rumor reliability for the 1st, a spreadability calculation unit configured to extract the number of times the 1st user spreads the rumor with respect to the start rumor function and calculate a rumor spreadability by dividing the total number of clicks by the number of times the 1st user spreads the rumor, wherein the rumor influence is calculated for each of the users and written as a list, and the list is read from the service providing server according to a request from the advertiser.
	Plut, however, teaches a version of calculating rumor reliability (conversion rate) and rumor spreadability based on the number of impressions, number of spread rumors, and the number of valid clicks (Plut: [0182]-[0183]).  Plut also teaches calculating rumor influence for each user (Plut: [0182]-[0183]).  However, the recitation of Plut does not explicitly indicate utilizing the total number of clicks and number of valid clicks in the rumor reliability calculation, utilizing the number of spread rumors and total clicks in a rumor spreadability calculation, and writing rumor influence for each user as a list.
	Howe, though, teaches: a rumor reliability calculation unit configured to calculate rumor reliability, wherein the rumor reliability is calculated by dividing the number of the valid clicks by a total number of clicks, wherein the total number of clicks is a sum of the number of clicks through which the users open the landing page of the advertiser, the valid number of clicks is the number of clicks that are determined as valid activities of the users among the activities of the users, wherein the rumor reliability for each is calculated in a same manner as the rumor reliability for the 1st (Howe: [0001]-[0002], “calculation of click conversion rates, specifically the calculation of a conversion rate of clicks of a web-based advertisement or other electronic advertisement”, “payment negotiated by the parties involved for Internet advertising may be based on both clicks on a web-based advertisement, as well as successful transactions that are processed as a result of such clicks, referred to as " conversions."”; [0006]-[0007]; [0024]-[0028], “identify … unconverted clicks by consumers and to calculate conversion rates of clicks of the advertisement”, wherein the described click conversion rate calculation is equivalent to the claimed rumor reliability calculation).  The combination of Plut and Howe, however, does not explicitly teach: a spreadability calculation unit configured to extract the number of times the 1st user spreads the rumor with respect to the start rumor function and calculate a rumor spreadability by dividing the total number of clicks by the number of times the 1st user spreads the rumor, wherein the rumor influence is calculated for each of the users and written as a list, and the list is read from the service providing server according to a request from the advertiser.
	Niyogi, though, teaches: a spreadability calculation unit configured to extract the number of times the 1st user spreads the rumor with respect to the start rumor function and calculate a rumor spreadability by dividing the total number of clicks by the number of times the 1st user spreads the rumor (Niyogi: [0029]; [0039]-[0045]; [0090]-[0091]), an influence calculation unit configured to calculate a rumor influence by multiplying the rumor reliability by the rumor spreadability (Niyogi: [0090]-[0091]), wherein the rumor influence is calculated for each of the users and written as a list (Niyogi: [0090]-[0091]), and the list is read from the service providing server according to a request from the advertiser (Niyogi: [0090]-[0091]).
Therefore, the examiner understands that utilizing the total number of clicks and number of valid clicks in the rumor reliability calculation, utilizing the number of spread rumors and total clicks in a rumor spreadability calculation, and writing rumor influence for each user as a list is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of identifying fraudulent or unconverted clicks to calculate reliability rates with increased accuracy of such identifications and calculations and improving meaningful and productive advertising display (Howe: [0028], “use of transaction data by the processing server to identify fraudulent or unconverted clicks or to calculate conversion rates may increase the accuracy of such identifications and calculations”; Niyogi: [0009], “Using data from the social network and data gathered by social applications, advertising networks can improve both their web advertising display and advertising selection algorithms to show more engaging social advertising to users”, “determination of the degree of influence of a first user on a second user is useful for providing information that is meaningful to the second user”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the methods for advertisement sharing metric calculations as disclosed by Plut, Howe, and Niyogi in order to specify effective advertisement sharing metric calculations for classifying and compensating users (Plut: [0074]; [0088]; [0144]; [0176]-[0177]; [0182]-[0183]; Howe: [0001]-[0002]; [0006]-[0007]; [0024]-[0028]; Niyogi: [0029]; [0039]-[0045]; [0090]-[0091]).  Plut, Howe, and Niyogi all teach methods for collecting advertisement interaction data and calculating advertisement sharing metrics such as conversion rate (Plut: [0182]-[0183]; Howe: [0001]-[0002]; [0006]-[0007]; Niyogi: [0039]-[0045]; [0090]-[0091]).  While Plut teaches a calculation of conversion rate which utilizes impressions and valid clicks, Howe also teaches this and further specifies a click conversion rate which utilizes clicks on an advertisements and valid clicks in order to increase efficiency and accuracy.  While Plut and Howe teach collecting data and calculating a conversion rate in order to characterize and quantify user marketing behavior, Niyogi also teaches this and further specifies that click-through rate can be calculated and multiplied by conversion rate in order to calculate the influence of user marketing.  Combining these methods would be an obvious combination of related methods for advertisement sharing metric calculations in order to specify effective advertisement sharing metric calculations for classifying and compensating users (Plut: [0074]; [0088]; [0144]; [0176]-[0177]; [0182]-[0183]; Howe: [0001]-[0002]; [0006]-[0007]; [0024]-[0028]; Niyogi: [0029]; [0039]-[0045]; [0090]-[0091]). 
The rationale for combining in this manner is that Plut, Howe, and Niyogi all disclose related methods for advertisement sharing metric calculations and utilizing the total number of clicks and number of valid clicks in the rumor reliability calculation, utilizing the number of spread rumors and total clicks in a rumor spreadability calculation, and writing rumor influence for each user as a list is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of identifying fraudulent or unconverted clicks to calculate reliability rates with increased accuracy of such identifications and calculations and improving meaningful and productive advertising display as explained above.

Regarding claim 2, the combination of Plut, Howe, and Niyogi discloses the system of claim 1, wherein the advertisement module is provided to the user terminal as a separate page or placed at a portion of a screen of the user terminal, and has the form of a polygonal or circular button, a bar, or a layer surrounding the landing page of the advertiser (Plut: Figure 4B; Figure 5A; Figure 5B; Figure 8A; Figure 8B; [0100]-[0101]; [0109]; [0144]; [0151])
the advertisement module has a size or form that is adjustable by a user through a click or touch or a size or form that is not adjustable by the user (Plut: Figure 5A; Figure 5B; Figure 8A; Figure 8B; [0100]; [0109]; [0151]), 
the advertisement module is maintained in the form of a button or a bar and switched to a start rumor page and reversely switched when clicked (Plut: Figure 4B; Figure 5A; Figure 5B; Figure 8A; Figure 8B; [0100]-[0101]; [0109]; [0151]-[0152]), 
the advertisement module includes a start rumor function associated with viral marketing in the form of word of mouth (Plut: Figure 5A; Figure 5B; Figure 8A; Figure 8B; [0100]; [0109]; [0144]; [0151]-[0152]).
	
Regarding claim 6, the combination of Plut, Howe, and Niyogi discloses the system of claim 2, wherein the start rumor function is available through a separate button or menu of the advertisement module, and the start rumor function is performed in linkage with a social network service (SNS) or an instant messenger service (IMS) or performed through the virtual URL (Plut: Figure 8B; [0069]; [0130]; [0144]; [0151]; [0166]-[0177]).
	
Regarding claim 8, the combination of Plut, Howe, and Niyogi discloses the system of claim 1, wherein the virtual URL includes a short URL or a tiny URL, and the virtual URL is stored in the storage unit after being issued and includes an address of the landing page of the advertiser and also layered structure information corresponding to recommendations of the users (Plut: Figure 8B; [0088]; [0093]; [0096]; [0099]; [0144]; [0151]; [0176]; [0192]).

Regarding claim 11, the combination of Plut, Howe, and Niyogi discloses the system of claim 2, wherein the activities of the 2nd to nth users include an action of opening a landing page of an advertiser that is recommended by a rumor started by the 1st user, an action of staying on the landing page of the advertiser for a certain time while viewing products, an action of joining the landing page, an action of purchasing a product, and an action of downloading an app (Plut: [0055]; [0096]; [0099]; [0144]; [0176]; [0182]).

Regarding claim 13, the combination of Plut, Howe, and Niyogi discloses the system of claim 11, wherein: 
whether a click is valid is determined by determining whether the click corresponds to any one of (i) a time for which the 2nd to nth users stay on the landing page of the advertiser in a certain time range and (ii) an occurrence of an activity (a product purchase, an advertiser landing page member registration, and an app download) desired by the advertiser (Plut: [0096]; [0176]; [0182]-[0183]).

Regarding claim 16, the combination of Plut, Howe, and Niyogi discloses the system of claim 1, wherein; 
the rumor reliability is calculated by dividing the number of valid clicks by the total number of clicks (Plut: [0176]; [0182]-[0183]; Howe: [0001]-[0002]; [0006]-[0007]; [0024]-[0028]); 
reliability levels of the users are assigned as the rumor reliability (Plut: [0182]-[0183]; Howe: [0001]-[0002]); and 
the advertising cost calculation unit calculates an advertising cost to be paid to the 1st user, who triggers a valid click, in addition to the rumor reliability (Plut: [0182]-[0183]; Howe: [0001]-[0002]).
The rationale for combining in this manner is that Plut, Howe, and Niyogi all disclose related methods for advertisement sharing metric calculations and utilizing the total number of clicks and number of valid clicks in the rumor reliability calculation, utilizing the number of spread rumors and total clicks in a rumor spreadability calculation, and writing rumor influence for each user as a list is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of identifying fraudulent or unconverted clicks to calculate reliability rates with increased accuracy of such identifications and calculations and improving meaningful and productive advertising display as explained above.

Regarding claim 25, the combination of Plut, Howe, and Niyogi discloses the system of claim 16, wherein the advertising cost payment unit pays the advertising cost calculated by the advertising cost calculation unit to the user or calculates an advertising cost in consideration of the rumor spreadability and the rumor influence and then pays the advertising cost to the user (Plut: Figure 2; [0027]; [0075]; [0090]; [0093]; [0177]-[0178]).

Claim 26 contains language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 26 is also rejected under 35 USC 103 as being disclosed by the combination of Plut, Howe, and Niyogi.

Regarding claim 51, the combination of Plut, Howe, and Niyogi discloses the system of claim 26, wherein the advertising cost payment unit pays the advertising cost calculated by the advertising cost calculation unit to the user or calculates an advertising cost in consideration of the rumor spreadability and the rumor influence and then pays the advertising cost to the user (Plut: Figure 2; [0027]; [0075]; [0090]; [0093]; [0177]-[0178]).

Response to Arguments
Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment December 11, 2020, with regards to the rejection of claims under 35 USC § 101 have been fully considered but they are not persuasive.

The applicant argues that the claimed invention recites a technical feature, i.e., an algorithm or mathematical relationship programmed to a processor that determines the accuracy of reliability and spreadability of users in different reliability levels, so as to accurately distribute payments and encourage users to selectively spread the rumor rather than merely forwarding rumors.   The applicant also states that a list showing the rumor influence of users is created and provided to an advertiser. The applicant also states that that the advertising costs is calculated based on the "rumor spreadability" and the "rumor influence," as well as to the "rumor reliability", so that the advertiser may accurately allocate the payments and prevent automated advertisement forwarding.   The applicant also argues that the calculation of advertisement costs as claimed are not conventional or routine steps.
The examiner notes that programming an advertising/marketing calculation/analysis to a processor is not a technical solution to a problem rooted in technology.  Rather, this is the broad application of an advertising/marketing abstract idea being claimed as broadly performed by generic computing devices.  The claimed steps describe/set-forth the idea of compensating users for advertisement spreading activities, which is a method of organizing human activities and/or a mathematical concept.  The idea in the pending application is directed to commercial interactions, including advertising, marketing or sales activities or behaviors, and/or mathematical relationships, formulas, equations, or calculations.  The claims are all drawn towards providing advertising content for a user to share, recording the activities associated with the sharing of this advertising content, and then compensating the user for the sharing of the content based on a calculated success metric.  The determination of the accuracy of reliability and spreadability of users to distribute payments and encourage user selective rumor spreading is an advertising/marketing analysis for a commercial interaction problem.  The inventive portions of the claims are focused on the method for compensating a user for advertisement spreading activities, while the internet communication and website operation aspects appear to be background internet functions.  The claimed idea is merely being performed within the technological environment/field of use of electronic communications and associated social networks.  The showing of a list of these rumor influence calculation to an advertiser is merely insignificant post-solution activity of mere data transmission/display.  The claim elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer device and amount to simply implementing the idea on a computer in order to perform the abstract idea steps and within the technological environment/field of use of electronic communications and associated social networks.  The claims consist of generic data transmission/reception/storage functions being performed to implement the compensating users for advertisement spreading activities idea within a generic social networking environment.  The advertising/marketing ideas are implemented with electronic communications and a social network technology environment/field of use.  Merely claiming the performance of a compensating users for advertisement spreading activities idea on a generic computing device, with generic communications, and generic websites is merely implementing an abstract idea on a computer in a technological environment/field of use.  The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer (units broadly configured to actions associated with the claimed idea), or merely use a computer as a tool to perform the abstract idea (network, terminal, server).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering, transmission, display, processing, and/or storage in conjunction with the abstract idea) and/or generally link the use of the judicial exception to a particular technological environment or field of use.  The steps merely express the abstract idea of compensating users for advertisement spreading activities applied to a website communications and social network technological environment or field of use.  
The examiner has not indicated that the calculation of advertisement costs as claimed are conventional or routine steps.  The recited additional elements regarding the broadly claimed transmission and reception of data signals over network communications, communication of content in real-time, and storage and retrieval of digital content taken individually or in combination, additionally simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  The citing of these court cases serves as factual evidence that these additional elements are well-understood, routine and conventional.  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of compensating users for advertisement spreading activities performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry.		
The applicant’s arguments are not persuasive.

Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment December 11, 2020, with regards to the rejection of claims under 35 USC § 103 have been fully considered but they are not persuasive.

The applicant argues that the claimed features are non-obvious over the cited references.  Specifically, the applicant argues that there is no passage in Howe to distinguish between one user and the other users, and that Howe does not teach the conversion rate of the one user is calculated based on the clicking process and the successful payment transaction process performed by the other users according to the one user who spreads the rumor to the other users.
The examiner notes that the Plut reference is cited to disclose a rumor reliability calculation unit configured to calculate rumor reliability of the users, wherein the rumor reliability of the 1st user is calculated by dividing the number of the valid clicks, wherein the valid number of clicks is the number of clicks that are determined as valid activities of the 2nd to nth users other than the 1st user among the activities of the 2nd to nth users, wherein the rumor reliability for each of the 2nd user to nth user is calculated in a same manner as the rumor reliability for the 1st user (Plut: [0182]-[0183], wherein the conversion rate of a suggester and all his recipients is a rumor reliability calculation of a 1st user and all his 2nd to nth users, which is calculated in the same manner for all suggester 1st users).  Plut specifically discloses the determination of a conversion rate/rumor reliability for a 1st user based on the reactions of all the 2nd to nth users who receive the user suggested advertisement.  These passages distinguish the suggester user from the recipients in determination of conversion rate/rumor reliability, taking into account the successful payment transaction process performed by the other recipient users according to the one suggester user who spreads the rumor to the other users.  Plut does not teach the specific click conversion rate rumor reliability calculation described in the applicant claims.  Plut, however, teaches a version of calculating rumor reliability (conversion rate) based on the number of impressions, number of spread rumors, and the number of valid clicks (Plut: [0182]-[0183]).  Howe, though, teaches: a rumor reliability calculation unit configured to calculate rumor reliability, wherein the rumor reliability is calculated by dividing the number of the valid clicks by a total number of clicks, wherein the total number of clicks is a sum of the number of clicks through which the users open the landing page of the advertiser, the valid number of clicks is the number of clicks that are determined as valid activities of the users among the activities of the users, wherein the rumor reliability for each is calculated in a same manner as the rumor reliability for the 1st (Howe: [0001]-[0002], “calculation of click conversion rates, specifically the calculation of a conversion rate of clicks of a web-based advertisement or other electronic advertisement”, “payment negotiated by the parties involved for Internet advertising may be based on both clicks on a web-based advertisement, as well as successful transactions that are processed as a result of such clicks, referred to as " conversions."”; [0006]-[0007]; [0024]-[0028], “identify … unconverted clicks by consumers and to calculate conversion rates of clicks of the advertisement”, wherein the described click conversion rate calculation is equivalent to the claimed rumor reliability calculation).  Though Howe does not refer specifically to a user spreading/publishing a rumor/advertisement and determination of the associated conversion rate/rumor reliability, Howe does explicitly describe determining the conversion rate/rumor reliability for a published advertisement that has been spread through user communication means (Howe: [0025], “electronic advertisements and associated actions based thereon as discussed herein are illustrated as being web page advertisements, but that the functions discussed herein may also be applicable to other suitable types of electronic advertisements, such as advertisements in an application program executed by the computing device via SMS messaging, e-mail, or nearly any other form of electronic advertising, as will be apparent to persons having skill in the relevant art”), identical to the rumor spreading/advertisement sharing in Plut (Plut: [0095]-[0096]).   Therefore, the examiner understands that utilizing the total number of clicks and number of valid clicks in the rumor reliability calculation is combining prior art elements according to a known technique to a known device, method, or product to yield predictable results of identifying fraudulent or unconverted clicks to calculate reliability rates with increased accuracy of such identifications and calculations and improving meaningful and productive advertising display (Howe: [0028], “use of transaction data by the processing server to identify fraudulent or unconverted clicks or to calculate conversion rates may increase the accuracy of such identifications and calculations”).  The applicant’s arguments are not persuasive.

The applicant argues that the claimed feature “whether a click is valid is determined by determining whether the click corresponds to any one of (i) a time for which the 2nd to nth users stay on the landing page of the advertiser in a certain time range and (ii) an occurrence of an activity (a product purchase, an advertising landing page member registration, and an app download) desired by the advertiser is non-obvious over the cited references.
The examiner notes that Plut discloses that a determination of a valid/successful click can be based on a tracked website purchase by a recipient associated with the efforts of the ad sender (Plut: [0096]; [0176]; [0182]).  Therefore, Plut teaches whether a click is valid is determined whether the click corresponds to any one of an occurrence of an activity (a product purchase) desired by the advertiser.  Since Plut teaches one of the claimed “any one of” options, the Plut reference teaches the claim limitations.  The applicant’s arguments are not persuasive.

Conclusion







THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on (469) 295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
December 30, 2020

                                                                                                                                                                                                   

/PETER H CHOI/Supervisory Patent Examiner, Art Unit 3622